Citation Nr: 1449150	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae since December 2, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to September 1973 and from April 1987 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for pseudofolliculitis barbae and assigned a 0 percent rating effective July, 10, 2008.  In a June 2011 rating decision, the RO assigned a 30 percent rating effective July 10, 2008, and assigned a 0 percent rating effective December 2, 2010. 

This case was previously before the Board in February 2012, when it was remanded to afford the Veteran a Board hearing he had requested.  That hearing was held before the undersigned in July 2012.  A transcript of the hearing has been associated with the claims file.  The hearing transcript reveals that the Veteran seeks only to maintain the 30 percent disability rating throughout the entire appeal period; he does not assert that a rating in excess of 30 percent is warranted.  Hence, the issue on appeal is as characterized on the title page.    


FINDINGS OF FACT

Pseudofolliculitis barbae has not resulted in scars, ulceration, systemic or nervous manifestations, has not required systemic therapy such as corticosteroids or other immunosuppressive drugs, and has not affected more than 40 percent of the entire body or of exposed areas since December 2, 2010. 


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, but no higher, have been met for pseudofolliculitis barbae since December 2, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 7899-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for pseudofolliculitis barbae represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a July 2008 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Also, the VA examinations of the Veteran's skin condition in July 2009 and December 2010 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provided detail sufficient to allow the Board to make a fully and informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2012.  At the hearing, the undersigned explained the type of evidence that would be relevant to his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Additional evidence was received pursuant that discussion, however, no waiver is needed for this written argument because it is redundant of earlier assertions or is otherwise not pertinent to the appeal.  38 C.F.R. §§ 19.37(b); 20.1304(c).  In this letter, the Veteran reiterated he lives on a daily regimen of prescription creams to provide relief to painful itching, discoloration, and skin breakouts on his face and neck, but this is redundant of contentions previously submitted.  

Thus, the Board finds that no additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

This appeal arises from initial rating decisions in which service-connection was established for pseudofolliculitis barbae; a 30 percent rating was assigned from July 10, 2008, to December 1, 2010, and noncompensable thereafter.  As was noted in the Introduction section of this decision, the July 2012 hearing transcript reveals that the Veteran seeks only to maintain the 30 percent disability rating throughout the entire appeal period; he does not assert that a rating in excess of 30 percent is warranted.  Hence, the issue on appeal is as characterized on the title page: entitlement to an initial compensable disability rating for pseudofolliculitis barbae since December 2, 2010.  For this period the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran's service-connected pseudofolliculitis barbae is currently rated under diagnostic code (DC) 7899-7806.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  As his specific skin disability of pseudofolliculitis barbae is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).  Here, there is sufficient evidence of record, consisting of the Veteran's statements, photographs he submitted that are associated with the claims file, private treatment records and the results of VA examinations, for the Board to conclude that the predominant disability indicates that rating under 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis, is appropriate.

Under DC 7806, a noncompensable rating is warranted for a skin disability which covers less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12 month period.

A 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

A 30 percent rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  Id. 

A 60 percent rating is warranted where the condition affected more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  Id. 

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability.  Id. 

The Veteran contended in his July 2011 substantive appeal and hearing transcript that his skin condition warrants him a 30 percent disability rating since December 2, 2010.  He specifically stated his skin condition is "persistent, pervasive, and present."  During his July 2012 hearing, the Veteran testified that his skin condition still exists, it irritates him all the time, and "breaks out any time in a more serious state."  He elaborated that his skin condition gets worse during the fall and winter, but he still has the condition and he continues to use medication.  The Veteran also submitted and showed pictures of his face to the undersigned. 

In July 2009, the Board provided a relevant examination of the Veteran's skin.  The examiner noted the Veteran's report of constantly having the condition since 1987 and treatment regimen of topical corticosteroid and antibiotics within the last 12 months.  The Veteran reported his only functional impairment is shaving.  Physical examination revealed evidence of pseudofolliculitis barbae located on the bearded area of the Veteran's face with characteristics of exfoliation, hyperpigmentation of more than six square inches and abnormal texture of more than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, scars, and limitation of motion.  The impression was the skin lesion covered 20 percent of the Veteran's exposed area, 2 percent of the Veteran's whole body, the skin lesions were not associated with systemic disease, and did not manifest in connection with a nervous condition.  Photographs of the Veteran's bearded area and face were taken at the examination.  

In a July, 2009 rating decision, the RO granted service connection for pseudofolliculitis barbae with an evaluation of 0 percent effective July 10, 2008.  The Veteran filed a timely notice of disagreement in September 2009. 

A September 2010 private treatment record notes the Veteran has a history of a rash on his neck.  The report noted he has hyperpigmented patches with scales and assessed atopic dermatitis and prescribed a topical cream.  

He underwent another VA examination of his skin in December 2010.  The examiner noted the Veteran's report that his skin condition involves areas that are exposed to the sun, including his neck and face, and during sever flare-ups, his entire neck and face are affected.  He reported he constantly has exudation, itching, shedding, and crusting, and stated his topical regime within the last 12 months.  Physical examination revealed no signs of skin disease present and no scars.  The examiner's impression was the Veteran's condition was "quiescent" and there were subjective factors of itching and crusting.  

A January 2011 private treatment record notes the Veteran has a history of a rash on his neck and face and he reported his condition has not cleared.  The record further notes the Veteran has dark patches on his face and neck and assessed the Veteran has postinflammatory hyperpigmentation and acne vulgaris.  He was prescribed new topical creams for the affected areas.  

A February 2011 private treatment record notes the Veteran complained of skin irritation, had scaling on his entire face, and puffiness of his eyelids and neck area.  The Veteran was instructed to continue his topical medications and the Veteran's condition was assessed as allergic contact dermatitis.  A March 2011 private treatment record notes the Veteran has hyperpigmentation and assed the Veteran has dermatitis.  A May 2011 private treatment record notes the Veteran has postinflammatory hyperpigmentation lesions of the checks and allergic contact dermatitis and prescribed the Veteran additional medications to apply to his face and neck.  

In a June 2011 rating decision, the RO evaluated the Veteran's pseudofolliculitis barbae at 30 percent from July 10, 2008 and assigned a noncompensable rating effective December 2, 2010.  The Veteran filed a notice of disagreement in July 2011.  

Given the Veteran's testimony that his pseudofolliculitis barbae is persistent, pervasive, and present, but that his symptoms vary, depending on the time of year, the Board resolves reasonable doubt in his favor and finds that his pseudofolliculitis barbae since December 2, 2010 is of the same severity as was found was on examination in July 2009.  Given his testimony that his condition is present, the description of skin irritation found in his private treatment records, and the Veteran's testimony in general, leaves the Board with reasonable doubt as to whether his pseudofolliculitis barbae resulted in constant irritation after December 2, 2010.  Therefore the Board concludes that a 30 percent rating is warranted since December 2, 2010.

The preponderance of evidence is against a finding that his pseudofolliculitis barbae has ever affected of the exposed areas approaching 40 percent or more or affected an area or areas approaching 40 percent of his entire body since December 2, 2010.  The most probative evidence shows that it affected his neck and chin, and his testimony is that he has the same condition now that he had during his July 2009 examination.  Similarly, there is no evidence that he treated the condition with systemic therapy.  There is no evidence that he has ever had systemic or nervous manifestations of his pseudofolliculitis.  Furthermore, the Veteran contends in his July 2011 substantive appeal that he only seeks a 30 percent disability rating since December 2, 2010.  Therefore the evidence shows that his pseudofolliculitis barbae did not approximate the schedular criteria for a disability rating higher than 30 percent since December 2, 2010. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his skin condition has continually persisted and warrants a 30 percent disability rating.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

For the reasons stated above the Board concludes that a rating higher than 30 percent is not warranted.  Hence, to the extent of a rating higher than 30 percent during this period the appeal must be denied.  There is no reasonable doubt to be resolved as to this part of the decision.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial 30 percent disability rating is granted for pseudofolliculitis barbae since December 2, 2010. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


